Citation Nr: 0817047	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, to include paranoid 
schizophrenia with depression and post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for severe 
degenerative disease L4-L5 and degenerative disc disease, to 
include radiculopathy of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The appellant entered service in August 1972 and was 
discharged under dishonorable conditions in January 1974.  He 
has been determined to have lost 66 days under 10 U.S.C.§ 972 
for the period extending from October 3, 1972 through January 
4, 1974.  The appellant re-entered service in May 1974 and 
was discharged under honorable conditions in March 1975. He 
has been determined to have lost 48 days under 10 U.S.C.§ 972 
for the period extending from September 9, 1974 through 
October 27, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.

The appellant testified before the undersigned Acting 
Veterans Law Judge (AVLJ) in a hearing at the Board in 
Washington, D.C. in November 2007.

The appellant's claims were the subject of previous 
decisions.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).



FINDINGS OF FACT

1.  The appellant's claim of service connection for an 
innocently acquired psychiatric disorder, to include paranoid 
schizophrenia with depression and PTSD, was previously denied 
by the RO in rating decision in October 2002; he was notified 
of this decision and his appellate rights, but did not 
perfect a timely appeal.

2.  The appellant's claim of service connection for severe 
degenerative disease L4-L5 and degenerative disc disease was 
most recently denied by the RO in rating decision in October 
2002; he was notified of this decision and his appellate 
rights, but did not perfect a timely appeal.

3.  The appellant has not presented evidence since the 
October 2002 rating decision that is more than cumulative and 
duplicative of the evidence previously on file or that is 
capable of raising a reasonable possibility of substantiating 
the claims of service connection for an innocently acquired 
psychiatric disorder and severe degenerative disease L4-L5 
and degenerative disc disease.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claims of 
service connection for an innocently acquired psychiatric 
disorder and severe degenerative disease L4-L5 and 
degenerative disc disease, has not been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  However, as discussed in further detail 
below, the appellant is not considered a veteran for VA 
benefit purposes.  Further, there is no evidence linking his 
claimed psychiatric disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claims in an April 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
April 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  
  
The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a February 2007 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  The Board 
acknowledges that such notice was not issued until after the 
rating decision on appeal had been issued.  As such, the 
notice was not timely.  The Board finds, however, that the 
appellant was not prejudiced by such timing error as the 
denial of the claims in this appeal renders moot any question 
as to the appropriate disability rating or effective date to 
be assigned.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
April 2004 VCAA letter, the appellant was advised of both the 
type of evidence needed to reopen his claim and what was 
necessary to establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the appellant's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The appellant's claim of service connection for severe 
degenerative disease L4-L5 and degenerative disc disease was 
originally denied by the RO in a rating decision in December 
1984.  The RO conceded that the veteran had been seen for 
complaints of low back pain during his first period of 
service.  However, the RO noted that because the appellant's 
service was under dishonorable conditions, he was not 
eligible for VA benefits.  In this regard, the Board notes 
that for service connection purposes, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  The RO acknowledged that the 
appellant was seen for complaints of low back pain during his 
second period of service; however, the appellant related the 
onset of the low back pain to his first period of service.  
Subsequent rating decisions, most recently in October 2002, 
confirmed the RO's denial of service connection for severe 
degenerative disease L4-L5 and degenerative disc disease.  
The appellant was notified of this decision and did not 
initiate a timely appeal.  

The appellant's claim of service connection for an innocently 
acquired psychiatric disorder, to include paranoid 
schizophrenia with depression and PTSD was previously denied 
by the RO in a rating decision in October 2002.  The evidence 
of record at the time of the October 2002 denial included the 
appellant's service treatment records, VA treatment records 
dated June 2000 to February 2002, and treatment records from 
a private medical facility dated May 1998 to July 2002.  The 
service treatment records showed no complaints or diagnosis 
of PTSD and post service treatment records failed to 
clinically diagnose PTSD.  

The service treatment records did show treatment for 
personality disorder; however, the Board notes that 
congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Post service 
treatment records did contain indication that the appellant 
had other innocently acquired psychiatric disorders, but they 
provided no causal relationship between the appellant's 
period of service and his acquired psychiatric disorder.  In 
this regard the Board notes that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  
Thus, the RO denied the claim.  The appellant was notified of 
this decision and did not initiate a timely appeal.

Thus, the Board finds that the October 2002 rating decision 
is final.  38 U.S.C.A. § 7105(c).  Since the October 2002 
rating decision, the additional evidence received includes VA 
treatment records from July 2000 to January 2005, various lay 
statements submitted by the appellant and a transcript of the 
appellant's hearing before the undersigned AVLJ.  

On review, the Board finds that although this additional 
evidence is "new" in the sense that it was not of record at 
the time of the October 2002 rating decision, this additional 
evidence is not material in that it merely serves to 
reiterate the appellant's belief that the previous denials 
were incorrect.  During his November 2007 Board hearing, the 
veteran testified that the military department's 
characterization of his service was incorrect and should be 
changed.  The Board notes that a decision of the 
characterization of the soldier's service is completely 
within the purview of the military department.  The Board has 
no power to unilaterally change the characterization of a 
particular soldier's service.  The appellant simply has 
provided no evidence indicating that the military department 
made a mistake in the characterization of his service.  
Further, the appellant has not alleged that there is 
additional medical evidence available to support his 
assertions of a causal relationship between his military 
service and his claimed disabilities.

As such, the additional evidence is not new and material and 
it does not raise a reasonable possibility of substantiating 
the appellant's claims of service connection for an 
innocently acquired psychiatric disorder and severe 
degenerative disease L4-L5 and degenerative disc disease.  
Consequently, the appellant has not presented new and 
material evidence sufficient to reopen the claims of service 
connection for an innocently acquired psychiatric disorder 
and severe degenerative disease L4-L5 and degenerative disc 
disease, and the appeal must be denied on this basis.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for an innocently acquired 
psychiatric disorder, to include paranoid schizophrenia with 
depression and PTSD, the appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for severe degenerative 
disease L4-L5 and degenerative disc disease, to include 
radiculopathy of both legs, the appeal to this extent is 
denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


